internal_revenue_service department of the treasury uniform issue list washington dc person to contact telephone number refer reply to ope ep t date mes thy a jggs yo attention legend church a organization b directory d committee n plan x dear this letter is in response to a ruling_request dated as supplemented by correspondence dated submitted on your behalf by your authorized august october representative concerning whether an employee_benefit_plan maintained by organization b qualifies as sec_414 of the internal_revenue_code code support of your ruling_request you have submitted the following statements and representations a church_plan under in organization b is an organization described in section of the code organization b of the code which is exempt from income_taxation c under sec_501 associated with church a in that it shares common religious bonds and convictions with church a recognized as part of church a is listed in directory d plan x sponsors plan x retirement benefits to the employees of certain organizations officially recognized as part of church a which are listed or eligible for listing in directory d exempt from federal_income_tax under sec_501 directory d lists agencies instrumentalities and organization b established and a pension_plan that provides in addition organization b and have adopted plan x and is officially is is page institutions officially recognized as part of church a in the united_states plan x was established in by organization b so that organization b and entities affiliated with it could provide retirement benefits to their employees has never been to make a profit for committee n participating employers or anyone else connected with plan x the purpose of plan x the employers eligible to participate in plan x are nonprofit_corporations that are sec_501 of church a approved for listing in directory d organization b exempt from taxation pursuant to operated under the auspices in good standing thereof and currently listed or of the code and affiliated with plan x is administered on behalf of participating to administer plan x employer's employees by committee n whose primary responsibility is power and discretion to construe the terms of plan x determine benefits under plan x arising in connection with the administration interpretation and to perform all other functions and application of plan x generally considered to be the duties of the plan_administrator members of committee n june organization b appoints and controls the committee n was established effective to determine all questions committee n has the to based on the foregoing facts and representations a ruling is requested that the plan is meaning of sec_414 of the code as a church_plan within the of date sec_414 of the code defines a church_plan as plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 of the code a sec_414 a of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding a plan or program for the provision of retirement benefits of or welfare benefits or both or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches for the employees of a church page sec_414 b of the code defines employee to include a duly ordained commissioned or licensed minister of a church in the exercise of his or her ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 controlled by or associated with a church or a convention or association of churches and which is sec_414 c of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 d of the code provides that an organization whether a civil law corporation or otherwise igs associated with a church or a convention or association of churches if convictions with that church_or_convention_or_association_of_churches it shares common religious bonds and sec_414 a of the code provides that if a plan fails to meet one or more of the intended to be a church_plan church_plan requirements and corrects its failure within the correction_period then that plan shall be deemed to meet the requirements of this subsection for the year in which the correction was made and for all prior years e c i provides in pertinent part that the term correction_period means the period ending days after the date of mailing by the secretary of respect to the plan's failure to meet one or more of the church_plan requirements a notice of default with section c l sec_414 was added to the code by sec_1015 of erisa the employee_retirement_income_security_act_of_1974 enacted september pub sec_1017 of erisa provided that sec_414 applied however sec_414 e as of the subsequently was amended by sec_407 multiemployer pension_plan amendments act of pub as l to provide that sec_414 was effective of the date of erisa's enactment of january mppaa b in order for an organization to have a qualified church it must establish that its employees are employees or plan deemed employees of the church or convention or association of of the code by virtue of churches under sec_414 b the organization's affiliation with the church_or_convention_or_association_of_churches and that the plan will be administered by an organization of the type described in sec_414 e a 27s page organization b is associated with church a because it and is any organization is considered associated with church a shares common religious bonds and convictions with church a as evidenced by its listing in directory d officially recognized as part of church a listed in directory d and its employees are deemed to be employees of church a thus organization b therefore pursuant to sec_414 b code employees of organization b are deemed to be employees of church a and church a such employees for purposes of the church_plan rules is deemed to be the employer of is associated with church a of the and c however an organization must also establish that its plans are established and maintained by a church or a convention or association of churches or by an organization described in sec_414 a described in sec_414 a organization must have as its principal purpose the administration of the plans and must also be controlled by or associated with a church or a convention or association of churches of the code of the code an to be committee n’s primary purpose is the administration of is controlled by church a indirectly committee n plan x through organization b controlled by organization b common religious bonds and convictions with church a officially recognized as part of church a directory d committee n qualifies as an organization described in sec_414 a committee n is appointed and of the code since organization b shares and is listed in is also as provided under sec_414 of the code where a plan fails to meet one or more of the church_plan requirements and corrects its failure within the correction_period then that plan shall be deemed to meet the requirements of sec_414 correction is made and for all prior years committee n was established to administer the plan for the year in which the in organization b is a code sec_501 organization plan x that shares common religious bonds and convictions with church a is maintained by an organization the primary purpose of which is the administration of the plan committee n through organization b ruling_request we conclude that plan x within the meaning of sec_414 january is controlled by or associated with church a accordingly in regard to your of the code as a church_plan of is this letter expresses no opinion as to whether plan x satisfies the requirements for qualification under sec_401 is qualified under sec_401 the determination as is within the jurisdiction to whether a plan of the code of page of the appropriate key district director’s office of the internal_revenue_service a copy of this letter has been sent to your authorized representative in accordance with the power_of_attorney submitted with the ruling_request sincerely yours htareee u loan frances v sloan chief employee_plans technical branch enclosures deleted copy of letter notice cc
